Citation Nr: 9907380	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-50 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from July 1958 to July 1976.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston which granted 
service connection for PTSD and initially assigned a 10 
percent rating from April 23, 1996, the date of the veteran's 
claim.

The Board remanded the case for development in April 1998.  
Since that time, the RO has increased the veteran's rating 
for his PTSD from 10 to 50 percent, also effective April 23, 
1996.

Since the 50 percent rating now assigned is not the maximum 
assignable, the issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDING OF FACT

PTSD and associated psychiatric symptoms have rendered the 
veteran virtually isolated from the community and 
demonstrably unable to obtain or maintain substantially 
gainful employment since submission of his application for 
compensation benefits received on April 23, 1996.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
effective from April 23, 1996 are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130; Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Wherever there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation will be 
based on certain criteria:  When the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; and there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
obtain or retain employment, a 100 percent rating is 
assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  38 C.F.R. 
Part 4, Code 9411.

There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that in 
essence, under 38 C.F.R. § 4.132, the three criteria in 
Diagnostic Code 9411 for a 100 percent rating for PTSD are 
each independent bases for granting the 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

A number of outpatient treatment records and assessments are 
in the file for comparative purposes.  

Extensive VA and fee-basis psychological and psychiatric 
assessments from 1996 are in the file.  Diagnoses include 
major depression, PTSD as well as intermittent explosive and 
personality disorders.  Global Assessment of Functioning 
(GAF) was felt to be 50.  It was noted that the veteran had 
had a difficult recent time with a stressful relationship 
with his employer/supervisor, recent bankruptcy and loss of 
business, recent divorce and living with his over-solicitous 
mother. 

On VA examination in January 1997, the veteran reported that 
he was taking Fluoxetine and Xanax, the former on a daily 
basis, and the latter twice a week or so when he needed it, 
namely when he remembered Vietnam.  He said that if he 
encountered an aggravating situation, he would first go off 
by himself and then take the Xanax.  He said it was unusual 
for him to go more than a week without a Vietnam dream.

The veteran was currently living with his mother.  He had not 
worked since October 1996.  At that time he had been a chef 
at a resort, and felt he might go back to work there but did 
not want to do so in the winter because the snow precluded 
his easy access to psychiatric care at VA.  He said that he 
had had a lot of trouble keeping jobs, and had a tendency to 
become irritated and quit.  The veteran reported that the job 
at the resort was good since he found that about the time he 
would be reaching the point of becoming intolerably 
irritated, the season would end.  He said he had "used up" 
all the jobs in Texas, but had been lucky with the last job 
because his boss was a Vietnam veteran who understood his 
situation.  

The veteran described himself as a recovering alcoholic who 
had detoxified at a VA facility in February 1995.  Since then 
he had had two brief lapses, without reason, and had not done 
so for a year; he had initially gone to Alcoholics Anonymous 
but currently received similar benefits from his church.

The veteran said that he had some problems at home since his 
elderly mother did not respect his privacy as much as he 
would like.  On psychiatric evaluation, it was felt that he 
was well oriented.  Global Assessment of Functioning (GAF) 
was felt to be 65 although no further bases for that 
determination were given.

The veteran provided testimony in support of his claim for 
increased compensation benefits for PTSD before a hearing 
officer at the RO in October 1997.  He described the 
disabling manifestations of PTSD and how his psychiatric 
disability had adversely impacted on his social and 
industrial adjustment over the years.  A transcript of the 
testimony has been associated with the claims file.

On VA examination in September 1998, the veteran reported 
that he was still unemployed.  He said that over the prior 20 
years he had held probably 200 jobs.  He said that he fought 
depression all of the time.  Although he said he did not have 
as frequent Vietnam nightmares as before, he had had once 
recently when he woke up and felt that he was back in Vietnam 
on a patrol boat in an ambush.  He had ongoing problems 
sleeping and only slept 2-4 hours per night, and also had 
problems with his anger.

The veteran reported that he had been going to a VA 
outpatient facility for his PTSD and had been weaned off his 
Xanax, and generally felt better in many ways but he was more 
nervous and irritable, and he tended to spend more time by 
himself when not taking it.  He described various feelings of 
anger which would happen too fast and without control. He 
opined that he would get into trouble and could not hold a 
job because he knew that he was capable of hurting someone 
when he got mad, so he would leave first when he would become 
irritated rather than act-out.

The veteran described himself as a good chef, and said that 
he enjoyed doing it in the context of fine dining.  However, 
he admitted that he persistently found something at his jobs 
that upset him and that would terminate the work.  He 
described one specific illustrative incident involving paper 
versus china plates.

The veteran reported that he is married to his fourth wife, 
and they both saw the VA clinic physician for his PTSD.  He 
was hoping to be admitted to a long-term program.  Since his 
last VA psychiatric evaluation in January 1997, he had had 5 
jobs, and had not worked for several months.  His son as a 
result of his second marriage had drowned in December 1997; 
the examination was conducted on what would have been the 
son's 24th birthday.  The son had died trying to save a 
friend who was with him and could not swim.  The veteran said 
that this had been very hard but he had been able eventually 
to put a religious perspective on it and deal with it 
somewhat better, and his church and his fourth wife, a nurse, 
had been very helpful.  He had been married briefly for the 
third time from June 1994 to January 1995.  He said that 
since moving out of his mother's home he was able to get 
along better with her.

The veteran described a day's activities as being isolated 
except for his wife and church services only, not for the 
socializing.  He said that he did not like to go to the store 
or the mall; he could not stand people who did not move 
quickly enough in stores, and he could not bear standing in 
line.  




The veteran admitted that when he thought of Vietnam he had 
thoughts of suicide and said that he had a plan but had no 
intention of carrying it out. He also had a contract with his 
VA treating psychologist to contact him should he have 
thoughts of carrying it out.  The veteran said that he had 
had a problem with alcohol in the past but had been clean and 
sober since 1995.

In describing his traumatic experiences, the veteran said 
that he had been so frightened that he could not hold a cup 
of coffee.  He had recurrent intrusive thoughts about Vietnam 
and nightmares 3-4 times a week about death related to his 
Vietnam experience.  He exhibited other intrusive thoughts 
and multiple symptoms of avoidance in numerous arenas, 
including smells, noises, etc.  He reported having virtually 
no friends other than his various wives, could not tolerate 
being around people, and was detached and estranged from most 
people.  He also had persistent symptoms of hyperarousal 
including with sleep, problems with irritability and anger, 
and problems with concentration.

The examiner noted that the veteran's mood was generally 
euthymic except when he spoke about one tragic incident at 
which point he began to be tearful and markedly sad.  He was 
unable to speak for a few moments and then was very 
apologetic for his degree of emotional disturbance.  He also 
became quite saddened when he spoke of the death of his son, 
but the examiner agreed that he seemed to have been able to 
obtain some resolution of this with his religious beliefs.

Affect was full and appropriate to his expressed thoughts.  
The veteran admitted to the suicidal ideation only as 
described above.  His informational capacities were 
relatively normal.  The diagnoses were Axis I, PTSD, and 
depressive disorder not otherwise specific.  The examiner 
felt that at present, he was exhibiting both, and that many 
of the symptoms of each overlapped and could not be 
separated.  For instance, his sleep disturbance belonged to 
both disorders.  His flashbacks, nightmares and intrusive 
Vietnam thoughts were only due to the PTSD.  However, this in 
turn provoked a depressive reaction which again belonged to 
both disorders.  

The veteran's heightened irritability was part of his PTSD; 
his complaints of poor concentration also belonged to both 
disorders.  However, the suicidal ideation was provoked by 
his PTSD.

The examiner felt that the veteran had difficulty in 
maintaining and establishing effective work and social 
relationships, evidenced by his close to 200 jobs in 20 
years, and his 4 marriages, etc.  He remained on good terms 
with only one of his remaining children.  The physician felt 
that a GAF of 45 was probably accurate, given all of the data 
provided in the file as well as on the examination.

Extensive outpatient clinical records are in the file 
relating to the veteran's behavior, including an episode 
where he left his wife and ran off to Arizona; she followed 
and apparently this precipitated a happy reunion.  
Nonetheless, he had experienced a number of unfortunate 
incidents, and continued to experience symptoms not unlike 
those described by the VA psychiatrist in the early 1998 
examination.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for PTSD is well 
grounded.  38 U.S.C.A. § 5107;  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran's contentions 
concerning the severity of his PTSD (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  

In April 1998 the Board remanded the case for specific 
development to include definitive responses to a number of 
questions to be answered by medical experts.  The answers are 
not entirely responsive in that regard.  Ordinarily, a 
veteran is entitled to have the directives of a remand 
followed explicitly, and the redress for such a lack of 
compliance is to again remand the case pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998).  

However, one VA psychiatric evaluation in 1998 was quite 
detailed, inclusive and informative, and with the other 
evidence of record, appears to provide a sound basis for 
making a judgment as to the veteran's psychiatric status.

A review of the aggregate evidence in the file leads the 
Board to conclude that there is adequate evidence now of 
record for an equitable disposition of the current appellate 
issue which can be addressed without further and unnecessary 
delay, and bring the current claim to a satisfactory 
resolution without prejudice to the veteran.  

The Board notes that this case involves an appeal as to the 
initial rating of PTSD, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, No. 96-947, slip op. at 8 
(U.S. Vet. App. Jan. 20, 1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Id. at 9.  In the case at hand, the Board finds that a staged 
rating is not appropriate, and as is apparent below, the 
evidentiary record supports an initial 100 percent schedular 
rating effective from the date of the veteran's original 
claim, April 23, 1996.  

The veteran last worked most steadily some several years 
earlier.  However, in the recent past, his attempts to work 
have been woefully unsuccessful.  By his own account, [which 
appears entirely credible and is, to the extent possible 
verified by the objective data of record] he has tried some 
200 positions in 20 years, quite a few of which have been 
since the mid-1990's.  He has described the termination of 
these jobs as usually involving his becoming angry or 
irritated and walking out.  That even included the job he 
really liked, that of chef, at a resort whose seasonal cycle 
also suited him because about the time he would be unable to 
take any more, the season ended and he was not required to 
quit as usual.

The veteran has virtually no friends and had not been married 
on several occasions, would have had no social life.  He is 
estranged from most of his children.  He has been assaulted 
by a variety of problems, many of which are not of his own 
making.  


This includes the truly unfortunate and tragic death of the 
veteran's son, although with the help of his wife and his 
church, he is coping remarkably well with that situation.  
However, his recent running-away episode may reflect less 
control over that grief than was previously thought.

Nevertheless, the veteran has regular and frequent intrusive 
PTSD-related nightmares, with associated sleep disturbance, 
anger, and suicidal ideation.  One VA psychiatric examiner 
has assessed him as having significant problems in either 
social or work environments.  The GAF most recently assigned 
of 45 appears totally in keeping with his symptoms, and may 
actually reflect one of his better days.

The issue which must be resolved in the current appeal is 
whether the veteran's psychiatric problems, alone, without 
consideration of any other difficulties, are such that he is 
virtually isolated in society.  

As stated above, with regard to social relationships, the 
veteran has a long standing history of sorely limited 
interaction with anyone, and only participates in VA therapy 
with his wife, who has clearly, from 1998 outpatient records, 
been a driving force in his better coping with his current 
situation.  

In the more important area of occupational adaptability, the 
Board notes the lack of a successful job history, and the 
psychiatric and psychological expert's opinions that this is 
reflective of simply that he is unable to work by virtue of 
his psychiatric problems.  The veteran's work history is 
erratic in that he has had approximately 200 jobs over a 20 
year period of time.  This is coupled with the veteran's GAF 
at a level of 45.  The record is clear in showing that prior 
to submission of his application for VA compensation 
benefits, PTSD had been a source of significant social and 
industrial inadaptability.


Even with trial regimens of various medications, and his 
weaning from Xanax (a circumstance which has apparently 
helped the veteran's physical but has not helped his mental 
health), the examiners have repeatedly noted there is 
inability to relate to people, extremely poor concentration, 
depression, nightmares, flashbacks and other symptoms, all of 
which tend to reflect that he is a poor candidate for even 
the most minimal kind of employment.  The theoretical 
clinical assessment has seemingly been practically confirmed 
by his lack of success in employment.  

Pursuant to numerous Court cases, the Board is not in a 
position to contradict the expert medical assessment of the 
veteran's evaluating psychiatrists and psychologists when 
they find that he is highly unlikely to be able to work and 
that his mental rather than other disabilities are 
predominantly responsible.

In this regard, since experts cannot distinguish depressive 
symptoms and personality quirks also exhibited on occasion 
with any precision or certainty from those incapacitations 
which are due to his PTSD, the benefit of all doubt must be 
resolved in the veteran's favor.  He is thus assessed based 
on all of his psychiatric impairments.

From a review of the record it is inconceivable that the 
veteran could ever return to a structured environment in view 
of his long standing inability to withstand even the 
pressures of his lifestyle which has involved an erratic 
employment history, broken marriages, and during the last 
several years no meaningful social or industrial interaction.  
Accordingly, three of the rating criteria for a 100 percent 
rating are independently met in the veteran's case.  Johnson 
v. Brown, 7 Vet. App. 95. 97 (1994).  

While the evidence is not utterly unequivocal, there is ample 
evidence that the veteran is deeply isolated and inadaptable, 
suffers from disturbed thought and behavioral processes 
associated with many daily activities, and most important of 
all, is demonstrably unable to work.  Such has, in view of 
the evidentiary record as completed to date, been reflective 
of his adjustment difficulties even prior to submission of 
his application for VA compensation benefits.

For the foregoing reasons, the Board concludes that the 
record supports a grant of entitlement to an initial rating 
of 100 percent for PTSD, effective from April 23, 1996, date 
of claim.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).

In view of the Board's determination that the record supports 
a grant of entitlement to a 100 percent evaluation with 
application of the criteria for rating mental disorders 
effective prior to November 7, 1996, the Board need not 
explore the propriety of assigning a 100 percent evaluation 
for PTSD under the amended criteria for rating disorders 
which became effective November 7, 1996.  


ORDER

Entitlement to an initial rating of 100 percent for PTSD 
effective from April 23, 1996, is granted, subject to 
regulatory criteria governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 2 -





